UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 20, 2014 NATE’S FOOD CO. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 000-52831 46-3403755 (Commission File No.) (IRS Employer Identification No.) 15061 Springdale, Suite 113, Huntington Beach, California 92649 (Address of principal executive offices) (zip code) (661) 418-7842 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 7.01 Regulation FDDisclosure. On October 20, 2014, the Company issued a Press Release that is attached as exhibit 99.1. Item 8.01 Other Events. The Company will provide an update on October 27, 2014 regarding its production and capacity. Item 9.01 Financial Statements and Exhibits Press Release 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Nate’s Food Co. Dated: October 20, 2014 By: /s/ Nate Steck Name: Nate Steck Title:
